DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 01/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 10/06/2021. Claims 1-2, 7-17, and 19 were amended. Claims 1-20 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 112(f)
	Applicant has amended the claims to provide sufficient structure through the processor and user terminal. Accordingly, Claims 1-2, 7-16, and 19 are no longer interpreted under 35 U.S.C. 112(f).

35 USC § 101
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 01/06/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 101 rejection of Claims 1-20 have been withdrawn.  Examiner noting the machine learning 

35 USC § 102
Applicant’s arguments, see page 8-9, filed 01/06/2022, with respect to the 35 U.S.C. 102 rejections of Claims 1-20 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 102 rejection of Claims 1-20 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 1, 17, and 19 recite “applying a first weight to the search data to obtain weighted search data; applying a second weight greater than the first weight to the utterance data to 
Examiner understands the limitation to mean that search data has a first weight, utterance data has a second weight, where second weight is greater than first weight; thus, weight of utterance data is greater than the weight of search data. 
The closest description of such feature appears to be paragraph 89 of the specification where “at the time of calculating likelihood, weighting may be performed so that the likelihood is higher for information obtained from content that the user has inputted to the user terminal 20 himself than for information obtained from content of an utterance of the user acquired by the smart speaker 30. Since jokes and desires are included in a conversation between the user and another user, there may be a case where the user does not go out even if information about going out is included in the conversation. On the other hand, when the user searches for a movement route himself, the user often searches as preparation for actually going out. Therefore, a possibility of the user going out is high. Therefore, information obtained when the user performs route search using the user terminal 20 can be said to have a high relationship with the user's going out than information included in an utterance of the user obtained by the microphone 34 of the smart speaker 30. Therefore, a weight on information about content that the user has searched for himself may be set larger. For example, in the case of calculating likelihood not by machine learning, a contribution rate of search data to the likelihood may be set higher than a contribution rate of utterance data to the likelihood even if a destination, departure time, a movement route and transportation means are the same between the search data and the utterance data”. (emphasis added)
Thus, the specification does not support Applicant’s limitation of “applying a second weight greater than the first weight to the utterance data to obtain weighted utterance data” where the weight of utterance data is greater than the weight of search data. The specification supports the weight of 
Examiner recommends Applicant amend the claims to recite either A) “applying a first weight to the search data to obtain weighted search data; applying a second weight lower than the first weight to the utterance data to obtain weighted utterance data” or B) “applying a first weight to the search data to obtain weighted search data; applying a second weight to the utterance data to obtain weighted utterance data, wherein the first weight is greater than the second weight” in order to overcome the rejection. 
Accordingly, the limitations emphasized above are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 2-16, 18, and 20 inherit the rejection as they do not cure the deficiencies of the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a user terminal configured to detect behavior of a user…calculating, based on the behavior of the user detected by the input apparatus”. There is insufficient antecedent basis for this the user terminal”. Dependent claim 20 inherits the rejection as it does not cure the deficiencies of claim 19.
Claim 20 recites the limitation "comprising a plurality of the input apparatuses".  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends Applicant amend Claim 20 to recite “comprising a plurality of input apparatuses” or “comprising a plurality of user terminals”.
Closest Prior Art
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 17, and 19. Examiner noting the limitations of “applying a first weight to the search data to obtain weighted search data; applying a second weight greater than the first weight to the utterance data to obtain weighted utterance data; using machine learning to calculate a likelihood that the user will go out based on the weighted search data and the weighted utterance data” as the specific element not disclosed in current prior art alone or in combination. Examiner noting that the limitations not taught by prior art are also not supported by the specification as noted within the 112(a) rejection above. 
The following are the closest prior art:
Meyer et al. (US2017/0147951) teaches calculating a likelihood that user will go out and proactively reserving transportation for the user. The reference does not teach the cited limitations above.
Beaurepaire et al. (US2020/0175429) teaches determining a probability greater than a threshold that a user will go out and proactively reserving transportation for the user. The reference does not teach the cited limitations above.
Shen et al. (US2020/0043480) teaches analyzing the utterance of multiple users who are in different locations and determining a rideshare service for the user based on the utterance and the user’s current location. The reference does not teach the cited limitations above.
Yu et al. (US2008/0228496) in para. 22-27 teaches utilizing a variety of weighted inputs to determine a context of a user’s utterance and interaction with a user interface. The reference does not teach the cited limitations above.
Walters et al. (US2014/0244712) teaches a user providing a ride request utterance such as “I would like to arrange travel to Berlin tomorrow morning”. The reference does not teach the cited limitations above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628         

/GEORGE CHEN/Primary Examiner, Art Unit 3628